Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 1 of 13
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               May 29, 2020
                                                                            David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        5556 GASMER                  §   CIVIL ACTION NO.
        MANAGEMENT LLC,              §   19-cv-00974
                  Plaintiff,         §
                                     §
                                     §
               vs.                   §   JUDGE CHARLES ESKRIDGE
                                     §
                                     §
        UNDERWRITERS AT              §
        LLOYD’S, LONDON, et          §
        al,                          §
                   Defendants.       §

                   MEMORANDUM AND ORDER
         COMPELLING ARBITRATION AND STAYING LITIGATION

            This is an insurance coverage dispute. The subject policy
       contains an arbitration agreement. Before the Court are three
       motions to compel arbitration by two categories of defendants.
       The Insurer Defendants are signatories to the policy, and their
       motion is granted. Dkt 12. The Broker Defendants are not, and
       their motions are denied. Dkts 14, 18.
            All claims in this litigation are stayed until the arbitral
       proceedings conclude in their entirety.
                1. Background
            This case arises out of damage caused by Hurricane Harvey
       to a property located in Houston, Texas. Plaintiff 5556 Gasmer
       Management LLC takes its name from the address and sought
       coverage under its commercial insurance policy.
            The Insurer Defendants are Certain Underwriters at Lloyd’s,
       London Subscribing Severally to Certificate No AMR-54038-02,
       Indian Harbor Insurance Co, QBE Specialty Insurance Co,
       Steadfast Insurance Co, General Security Indemnity Co of
       Arizona, United Specialty Insurance Co, Lexington Insurance
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 2 of 13




       Co, and Old Republic Union Insurance Co. They issued the
       subject policy and are signatories to it along with Plaintiff.
            The Broker Defendants are AmRisc LLC and US Risk LLC.
       The developed and placed the policy and are not signatories to it.
            Plaintiff’s insurance policy contains an arbitration agreement
       with the following delegation clause:
                 All matters in difference between the Insured
                 and the Companies (hereinafter referred to as
                 “the parties”) in relation to this insurance,
                 including its formation and validity, and
                 whether arising during or after the period of this
                 insurance, shall be referred to an Arbitration
                 Tribunal in the manner hereinafter set out.
       Dkt 1-1 at 37. The agreement elsewhere provides that the
       arbitration tribunal will consist of persons “employed or engaged
       in a senior position in Insurance underwriting or claims.” Ibid.
       Such arbitration is to occur in New York applying New York law.
       Id at 38.
            Plaintiff commenced this action in February 2019, alleging
       that the Insurer Defendants wrongfully denied coverage after
       failing to reasonably investigate its claim. They face claims for
       declaratory judgment, breach of contract, violations of the Texas
       Insurance Code, and bad faith.
            Plaintiff also alleges that the Broker Defendants deceived it
       when placing the insurance policy. Plaintiff asserts that when they
       “prepared a proposal” for the policy now at issue, they “failed to
       disclose and/or intentionally omitted” disclosure that the policy
       “includes a unique and extremely onerous Arbitration Clause.”
       Dkt 1-11 at 9. It pursues claims under Texas Insurance Code
       §§ 541.051 and 541.061 for “misrepresenting by omission.” Ibid.
            This matter was transferred to this Court in November 2019.
       Dkt 29.
                 2. Analysis
            The motions to compel arbitration are brought by both
       signatories and nonsignatories to the insurance policy. Legal
       standards as pertinent to each category are set out within the
       analysis that follows.




                                       2
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 3 of 13




                    a.    Arbitrability of claims against the signatory
                          Insurer Defendants
            Plaintiff does not dispute that the Convention on the
       Recognition and Enforcement of Foreign Arbitral Awards
       governs this arbitration agreement. Congress implemented the
       Convention via the Convention Act. 9 USC § 201 et seq. The
       Convention Act incorporates the Federal Arbitration Act to the
       extent that the FAA does not conflict with the Convention Act
       or the Convention as ratified by the United States. See 9 USC
       § 208; see also Freudensprung v Offshore Technical Services, Inc, 379
       F3d 327, 339 (5th Cir 2004) (citations omitted).
            Review of arbitration agreements governed by the
       Convention is quite limited, and the Fifth Circuit has established
       a rather straightforward framework for analysis. A court must
       compel arbitration if:
                o There is a written agreement to arbitrate the matter;
                o The agreement provides for arbitration in a
                     Convention signatory nation;
                o The agreement arises out of a commercial legal
                     relationship; and
                o A party to the agreement is either not an American
                     citizen or a reasonable connection exists between
                     the parties’ commercial relationship and a foreign
                     state that is independent of the arbitration clause
                     itself.
       Id at 339, 341 (citations omitted).
            No party disputes that each of these is present here. The
       pertinent insurance policy establishes a commercial legal
       relationship and contains an expansive arbitration agreement.
       Arbitration is to be seated in the United States in New York. And
       some of the Insurer Defendants are foreign entities.
            The Convention and Convention Act almost uniformly
       require the district court to order arbitration once it determines
       that these requirements are met. Freudensprung, 379 F3d at
       339. The only exceptions are provided in the Convention itself—
       where the arbitration agreement is found to be “null and void,
       inoperative or incapable of being performed.” Convention,




                                        3
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 4 of 13




       Article II(3); see also Freudensprung, 379 F3d at 339, citing Sedco,
       Inc v Petroleos Mexicanos Mexican National Oil Co (Pemex), 767 F2d
       1140, 1146 (5th Cir 1985).
            Plaintiff’s argument isn’t exactly clear, initially lumping all
       three exceptions together after assertion that the arbitration
       agreement is “unconscionable.” Dkt 16 at 2. But later argument
       focuses on the null and void clause, by which Plaintiff seeks to
       strike the arbitration agreement from the policy as
       “unconscionable and null and void as to public policy and thus,
       unenforceable under Texas law.” Id at 6. This is so, says Plaintiff,
       because the agreement specifies that the arbitration tribunal must
       be composed of persons employed in senior positions in
       insurance underwriting or claims, seated in New York and
       applying New York law, with strict limitations set as to the
       available categories of damages and recoverable costs. Id at 2–3
       (summary of arguments appearing at 7–18). Contrary to those
       express terms in its insurance policy, Plaintiff argues that it is
       entitled to trial before a jury in Texas applying Texas law, with
       the ability to seek punitive, multiple, and consequential damages.
            The Southern District of Texas rejected a similar line of
       argument in Simon v Princess Cruise Lines, Ltd with respect to
       arbitral limitations on that plaintiff’s claims and remedies under
       the Jones Act. 2014 WL 12617820 (SD Tex). Judge Atlas there
       determined that the null and void clause is limited to standard
       breach-of-contract defenses capable of being applied neutrally on
       an international scale—such as fraud, mistake, duress, waiver,
       and the like. 2014 WL 12617820, *3 (SD Tex), citing Bautista v
       Star Cruises, 396 F3d 1289, 1302 (11th Cir 2005), and DiMercurio v
       Sphere Drake Insurance, PLC, 202 F3d 71, 79 (1st Cir 2000); see
       also Freudensprung, 379 F3d at 341. Plaintiff does not allege that
       the arbitration agreement or its delegation provision was
       obtained through any of these means. The exceptions set out in
       the Convention thus do not apply.
            As to the merits of Plaintiff’s public policy arguments, their
       resolution does not precede the reference to arbitration but
       instead follows as a permissible challenge to the tribunal’s award
       at the conclusion of those proceedings. See Simon, 2014 WL
       12617820 at *3, citing Lindo v NCL (Bahamas), Ltd, 652 F3d 1257,




                                        4
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 5 of 13




       1262 (11th Cir 2011). The Convention Act textually provides for
       assertion of challenges to an arbitral award after those
       proceedings conclude. It states, “The court shall confirm the
       award unless it finds one of the grounds for refusal or deferral of
       recognition or enforcement of the award specified in the said
       Convention.” 9 USC § 207. Article V of the Convention in turn
       lists seven defenses that courts may consider on proceedings to
       recognize and enforce an arbitral award, with one concerning
       situations where “recognition and enforcement of the award
       would be contrary to the public policy” of the country in which
       recognition and enforcement are sought. Convention, Article
       V(2). As such, the Court declines to provide any view now on the
       merits of Plaintiff’s assertions about the requirements of Texas
       law. The tribunal should instead make its own independent
       review of any issues presented without prior influence.
             To the extent Plaintiff calls into question the breadth of the
       delegation clause in the parties’ arbitration agreement, the
       Southern District of Texas earlier this year considered this exact
       clause and determined that it submits all disputes including
       validity to arbitration. See Bhandara Family Living Trust v
       Underwriters at Lloyd’s, London, 2020 WL 1482559, *4 (SD Tex).
       And two district courts from outside this circuit have also
       recently examined this clause and reached the same conclusion.
       See Ytech 180 Units Miami Beach Investments LLC v Certain
       Underwriters at Lloyd’s, London, 359 F Supp 3d 1253, 1266 (SD Fla
       2019); Corpus Christi ISD v Amrisc, LLC, 2019 WL 2051696, *3
       (EDNY).
             This Court agrees that all means just that—all. But even if it
       somehow didn’t, the delegation clause on its face makes
       “formation and validity” of the arbitration agreement expressly
       part and parcel of “all disputes” that must be submitted to
       arbitration. Dkt 1-1 at 37. Parties may create a “presumption of
       arbitrability” by drafting a broad arbitration clause that purports
       to cover all claims, disputes, and other matters relating to the
       contract or its breach. Halliburton Energy Services, Inc v Ironshore
       Specialty Insurance Co, 921 F3d 522, 538 (5th Cir 2019), quoting
       American Realty Trust, Inc v JDN Real Estate-McKinney, LP, 74 SW3d
       527, 531 (Tex App—Dallas 2002, pet denied). Doing so evinces




                                        5
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 6 of 13




       “‘clear and unmistakable evidence’ that the parties intended to
       arbitrate.” Lloyd’s Syndicate 457 v FloaTEC, LLC, 921 F3d 508,
       514, quoting IQ Products Co v WD-40 Co, 871 F3d 344, 348 (5th
       Cir 2017). As stated by the Supreme Court just last year, “When
       the parties’ contract delegates the arbitrability question to the
       arbitrator, a court may not override the contract.” Henry Schein,
       Inc v Archer and White Sales, Inc, 139 S Ct 524, 529 (2019).
            The delegation clause here textually refers all disputes to
       arbitration including gateway issues of arbitrability and
       contractual validity. Whether the merits of Plaintiff’s claims will
       be arbitrated rather than tried in court is a decision properly left
       in these circumstances and under this contract to the arbitration
       tribunal. See Kubala v Supreme Production Services, Inc, 830 F3d 199,
       204 (5th Cir 2016).
            Arbitration will be compelled on this basis.
                     b. Arbitrability of claims against the nonsignatory
                          Broker Defendants
            The allegations by Plaintiff against the Broker Defendants
       concern misrepresentations or omissions allegedly made during
       the negotiations of the subject insurance policy. The Broker
       Defendants also seek to compel arbitration of these claims.
            As just noted, the scope of the policy’s delegation clause is
       broad and includes disputes relating to the formation of the
       insurance contract. But it is not quite so simple to say that the
       arbitration agreement extends to these formation-like claims against
       the Broker Defendants, for they did not sign and are not a party
       to the contract that includes it. Plaintiff is also adamant that its
       claims against the Broker Defendants do not proceed on
       contractual grounds. Rather, the claims proceed under Texas
       Insurance Code §§ 541.051 and 541.061 for “misrepresenting by
       omission.” Dkt 20 at 3–4; Dkt 22 at 4.
            The Supreme Court instructs that a nonsignatory may invoke
       arbitration so long as the applicable state law allows enforcement
       by a nonparty. Arthur Andersen LLP v Carlisle, 556 US 624, 631
       (2009); see also Halliburton Energy Services, 921 F3d at 531. The
       usual grounds under state law that allow a nonsignatory to
       enforce an arbitration against a signatory include incorporation
       by reference, assumption, agency, veil-piercing or alter ego, third-



                                        6
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 7 of 13




       party beneficiary, and estoppel. Arthur Anderson, 556 US at 631;
       see also Randle v Metropolitan Transit Authority of Harris County, 2018
       WL 4701567, *3 (SD Tex), citing Bridas S.A.P.I.C. v Government of
       Turkmenistan, 345 F3d 347, 362 (5th Cir 2003).
            The Broker Defendants move to compel arbitration of the
       claims against them under principles of equitable estoppel. The
       parties purport to dispute whether Texas or New York law
       applies to this question. Yet the contract law of both states
       provides for equitable estoppel theories. See generally Jody James
       Farms, JV v Altman Group, Inc, 547 SW3d 624, 636 (Tex 2018);
       Sokol Holdings, Inc v BMB Munai, Inc, 542 F3d 354, 358 (2d Cir
       2008). Indeed, the parties cite cases throughout their briefing
       under the laws of both, without arguing that one is more
       favorable or that any meaningful distinction exists. A choice
       needn’t be made between the laws of Texas and New York where
       no actual conflict is asserted. Jacked Up, LLC v Sara Lee Corp, 854
       F3d 797, 813 (5th Cir 2017), citing Schneider National Transport v
       Ford Motor Co, 280 F3d 532, 536 (5th Cir 2002). But given that
       the substantive claim at issue arises under the Texas Insurance
       Code as brought by a Texas limited liability company, the Court
       primarily considers the issue according to Texas law.
            Equitable estoppel “prevents a party from insisting upon his
       strict legal rights when it would be unjust to allow him to enforce
       them.” Jody James Farms, 547 SW3d at 636, quoting In re Weekley
       Homes, LP, 180 SW3d 127, 133 (Tex 2005). As pertinent here, the
       doctrine can apply either when the claims of a signatory party
       against a nonsignatory are intimately founded in and intertwined
       with the underlying contract obligations, or when the signatory
       party seeks a direct benefit from the contract in its claim against
       the nonsignatory. Ibid (citations omitted); see also Sokol Holdings,
       542 F3d at 358 (applying New York law).
                          i.  Intertwined-claims estoppel
            It is not completely clear that Texas law recognizes
       intertwined-claims estoppel. The Fifth Circuit predicted that
       Texas law will eventually provide for it. See Hays v HCA Holdings,
       Inc, 838 F3d 605, 611–12 (5th Cir 2016); see also Randle, 2018 WL
       4701567 at *8. But the Texas Supreme Court recently declined
       the opportunity to definitively adopt it because there was no




                                         7
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 8 of 13




       showing of its applicability in that case. See Jody James Farms, 547
       SW3d at 639; see also In re Merrill Lynch Trust Co FSB, 235 SW3d
       185, 193 (Tex 2007). Even so, the Texas Supreme Court closely
       analyzed this doctrine by reference to Second Circuit precedent
       under New York law. Id at 639–640.
            The Texas Supreme made clear at the outset that the
       obligation to arbitrate depends on consent, not coercion. Jody
       James Farms, 547 SW3d at 639, citing Merrill Lynch Trust, 235 SW3d
       at 192. To compel arbitration with a nonsignatory under
       intertwined-claims estoppel, there must be, first, a sufficiently
       close relationship between the nonsignatory and a signatory, and
       second, claims that are “intimately founded in and intertwined
       with the underlying contract obligations.” Jody James Farms, 547
       SW3d at 639, quoting Thomson–CSF, SA v American Arbitration
       Association, 64 F3d 773, 779 (2d Cir 1995).
            The Broker Defendants argue that a contention in Plaintiff’s
       complaint is alone enough to establish that they have the requisite
       close relationship with the Insurer Defendants. AmRisc
       characterizes a portion of the complaint as alleging a “contractual
       ‘scheme’ between AmRisc and the Insurer Defendants related to
       the development and sale of insurance policies.” Dkt 21 at 5.
       US Risk refers to this same part of the complaint without the
       pejorative of labeling it a “scheme.” Dkt 18 at 8–9.
            Curiously absent is any evidence sponsored by either of them
       to establish their supposedly close relationship with the Insurer
       Defendants. But such evidence is critical, where the Texas
       Supreme Court cited with approval to Second Circuit cases
       compelling arbitration under circumstances that “typically
       involve some corporate affiliation between a signatory and non-
       signatory, not just a working relationship.” Jody James Farms, 547
       SW3d at 640, citing Sokol Holdings, 542 F3d at 361 (surveying
       cases). And as in Jody James Farms, nothing indicates that the
       Broker Defendants and the Insurer Defendants are “anything
       other than independent and distinct entities.” 547 SW3d at 640.
       Indeed, the sum total of pleading as to the relationship between
       the Insurer Defendants and the Broker Defendants is as follows:
                 Upon information and belief, the Broker
                 Defendants were involved in developing the




                                        8
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 9 of 13




                 insurance coverages and selling portions of the
                 risk to the Insurance Defendants who, in turn,
                 provide coverage under the Policy pursuant to
                 the Contract Allocation Endorsement.
       Dkt 1-11 at 6.
            Jody James Farms specifically dealt with claims brought in
       relation to an insurance policy. Plaintiff there had purchased crop
       insurance. After losing in arbitration against the insurer who
       denied coverage, it sued the insurance agency who sold it the
       policy for breach of fiduciary duty and deceptive trade practices.
       547 SW3d at 630. The Texas Supreme Court held, “A reasonable
       consumer would not anticipate being forced to litigate complaints
       against an independent insurance agent in the same manner they
       agreed to litigate disputes with the insurer.” Jody James, 547 SW3d
       at 640; see also Randle, 2018 WL 4701567 at **8–9.
            So, too, here. The contentions in Plaintiff’s complaint on
       their own simply do not establish a close enough relationship
       between the brokers and the insurers. The claims against the
       Broker Defendants are not referable to arbitration on this basis.
                         ii.   Direct-benefits estoppel
            The Broker Defendants also assert direct-benefits estoppel,
       arguing that the claims against them necessarily depend upon
       reference to the insurance policy and are thus subject to the
       arbitration agreement. This is a closer question.
            The Texas Supreme Court holds that equity prevents a party
       from avoiding an arbitration clause within a contract where the
       party’s claim “depends on the contract’s existence and cannot
       stand independently—that is, the alleged liability ‘arises solely
       from the contract or must be determined by reference to it.’” Jody
       James Farms, 547 SW3d at 636, quoting Weekley Homes, 180 SW3d
       at 132. This prohibits a party from knowingly exploiting the
       subject contract while also avoiding the requirements of an
       arbitration clause included within that contract. Randle, 2018 WL
       4701567 at *9, citing Bridas, 345 F3d at 362; see also Trina Solar
       US, Inc v Jasmin Solar Pty Ltd, 954 F3d 567, 572 (2d Cir 2020)
       (citations omitted).




                                       9
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 10 of 13




             But the Texas Supreme Court was careful to note that the
        underlying source of the plaintiff’s claim matters. Thus, “when
        the substance of the claim arises from general obligations
        imposed by state law”—and not from the underlying
        agreement—direct-benefits estoppel is not implicated “even if
        the claim refers to or relates to the contract or would not have
        arisen ‘but for’ the contract’s existence.” Jody James Farms, 547
        SW3d at 636 (citations omitted).
             Plaintiff asserts claims against the Broker Defendants for
        misrepresentations and omissions made prior to the purchase of
        the subject insurance policy containing the arbitration agreement.
        The claims thus arise out of general obligations imposed by the
        Texas Insurance Code and not for breach of the insurance policy.
        True, the claims refer to the arbitration provisions as the subject
        of the supposed misrepresentations or omissions. But the Texas
        Supreme Court has determined that “a mere relationship between
        the signatory’s claims and the contract containing an arbitration
        provision was not enough to compel a signatory to arbitrate
        claims against third parties under a direct-benefits estoppel
        theory.” Id at 637, citing G.T. Leach Builders, LLC v Sapphire V.P.,
        LP, 458 SW3d 502, 527–30 (Tex 2015).
             The facts of Jody James Farms are described above. As to
        direct-benefits estoppel, the Texas Supreme Court concluded:
                 [Plaintiff] might seek a measure of loss that
                 equates to the amount of the contract loss, but
                 direct-benefits estoppel does not apply simply
                 because “the claim refers . . . to the contract.”
                 Instead, liability “‘must be determined by
                 reference to it.’” Rather than relying on the
                 insurance policy, [Plaintiff’s] complaint
                 premises the [insurance agency’s] liability on
                 tort and DTPA duties that are general, non-
                 contract obligations.
        547 SW3d at 638 (emphasis in original), quoting G.T. Leach, 458
        SW3d at 528, in turn quoting Weekley Homes, 180 SW3d at 132.
        This variant of estoppel theory is thus equally inapplicable here.
             The Broker Defendants cite other decisions they say warrant
        direct-benefits estoppel. For instance, in Randle v Metropolitan



                                        10
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 11 of 13




        Transit Authority of Harris County, the plaintiff signed several
        contracts containing arbitration agreements with a taxicab leasing
        company that allowed him to work as a subcontractor to a public
        transportation provider. 2018 WL 4701567 at *1. The plaintiff
        then asserted FLSA violations against a third party with whom he
        did not have a contract. Ibid. Chief Judge Rosenthal concluded
        under Texas law that it “will have to interpret” the contract
        containing the arbitration agreement to decide the merits of the
        signatory’s claim. Id at *10. Given the plaintiff’s “necessary
        reliance” on the subject contract to establish his claim, direct-
        benefits estoppel applied. Ibid. Likewise, under New York law,
        the court in Hoffman v Finger Lakes Instrumentation, LLC held that
        a signatory to an arbitration agreement could not “seek to hold
        the non-signatory liable pursuant to duties imposed by the
        agreement, which contains the arbitration provision,” while also
        denying applicability of the provision because the other wasn’t a
        party to the agreement. 7 Misc 3d 179, 185 (NY Sup Ct 2005),
        quoting Grigson v Creative Artists Agency, LLC, 210 F3d 524, 528
        (5th Cir 2000).
             To the contrary here, no interpretation of the insurance
        policy is necessary to adjudicate the misrepresentation claims
        asserted by Plaintiff against the Broker Defendants. And Plaintiff
        in no way seeks to hold the Broker Defendants liable pursuant to
        duties imposed by that policy. It instead wants to hold them
        accountable in tort according to theories available under the
        Texas Insurance Code.
             The Broker Defendants also provided notice of a decision
        that issued after briefing concluded on the subject motions. See
        Bhandara Family Living Trust v Underwriters at Lloyd’s, London, 2020
        WL 1482559 (SD Tex). That case involved an insurance coverage
        dispute implicating the same arbitration agreement and
        delegation clause, as well as similar theories against the same
        nonsignatory brokers made defendants here. Judge Werlein
        compelled arbitration according to prior Fifth Circuit decisions
        there cited to him. Id at **5–6, citing Westmoreland v Sadoux, 299
        F3d 462, 465 (5th Cir 2002); Grigson, 210 F3d at 527. But Plaintiff
        and the Broker Defendants here address at length the 2018
        decision by the Texas Supreme Court in Jody James Farms, which




                                        11
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 12 of 13




        updates and clarifies the controlling principles of state contract
        law. And while the parties draw diametrically opposed
        conclusions from it, they squarely recognize Jody James Farms as
        controlling. As already decided above, this Court believes
        Plaintiff to have the better of that argument.
              The Court concludes that the claims pursued by Plaintiff
        against the Broker Defendants require no interpretation of the
        underlying insurance policy and arise from duties entirely
        independent of it. Plaintiff is thus not seeking direct benefits of the
        kind evoking concern under this strand of estoppel theory. The
        claims against the Broker Defendants are not referable to
        arbitration on this basis.
                  3. Disposition
              The Federal Arbitration Act provides that where any issue is
        determined to be referable to arbitration under a written
        arbitration agreement, the court must “stay the trial of the action
        until such arbitration has been had in accordance with the terms
        of the agreement.” See 9 USC § 3.
              The Insurer Defendants request such a stay during the
        pendency of any arbitral proceedings. Plaintiff does not oppose
        this if the motion to compel is itself granted. A stay of the
        litigation against the Insurer Defendants is appropriate.
              The Broker Defendants also request a stay of the litigation
        against them—even if they are not included with the Insurer
        Defendants on any finding that the suit is referable to arbitration.
        They argue that Plaintiff has not yet incurred any damages for
        having to arbitrate its claims pursuant to the arbitration
        agreement, making any injury speculative at this point. They also
        note that the tribunal could strike certain provisions that Plaintiff
        has protested in these motions, which would alter the scope of
        claims litigated later against themselves.
              Plaintiff opposes this, again arguing that its claims against the
        Broker Defendants “are distinct and different from, and rely
        upon different facts than, Plaintiff’s claims against the Insurer
        Defendants.” Dkt 22 at 18. The Court has already determined
        that this is so. But the concern as to a stay is different, where the
        Court has “a general discretionary power to stay proceedings . . .
        in the interests of justice.” McKnight v Blanchard, 667 F2d 477, 479



                                          12
Case 4:19-cv-00974 Document 44 Filed on 05/29/20 in TXSD Page 13 of 13




        (5th Cir 1982); see also Citgo Petroleum Corp v M/T Bow Fighter,
        2009 WL 960080, *6 (SD Tex). Plaintiff in no way ventures to
        establish how damages could be measured against the Broker
        Defendants in advance of a decision in the arbitral proceedings
        against the Insurer Defendants. Indeed, any damages on its claim
        against the Broker Defendants appear to be predicated upon both
        being referred to arbitration with the Insurer Defendants and
        losing there. A loss by Plaintiff is not a foregone conclusion, and
        the breadth and nature of any loss could shape the separate claims
        against the Broker Defendants.
             The action against the Broker Defendants is appropriately
        stayed during the pendency of any arbitral and confirmation
        proceedings.
                  4. Conclusion
             The motion by the Insurer Defendants to compel arbitration
        is GRANTED. Dkt 12.
             The motions by the Broker Defendants to compel
        arbitration are DENIED. Dkts 14, 18.
             The Court DIRECTS that the claims against the Insurer
        Defendants will be held in accordance with the arbitration
        agreement in New York. 9 USC § 206.
             The claims against the Insurer Defendants and the Broker
        Defendants are STAYED until the arbitral and confirmation
        proceedings conclude.

            SO ORDERED.
            Signed on May 29, 2020, at Houston, Texas.



                                     Hon. Charles Eskridge
                                     United States District Judge




                                        13
